COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Coleman and Willis
Argued at Alexandria, Virginia


DAVIS H. ELLIOT CO., INC. and
 NATIONAL UNION FIRE INSURANCE
 COMPANY OF PITTSBURGH
                                          MEMORANDUM OPINION * BY
v.   Record No. 2240-95-4               JUDGE JAMES W. BENTON, JR.
                                              APRIL 2, 1996
EVERETTE L. PRICE


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            Robert M. McAdam (Wooten & Hart, P.C.,
            on brief), for appellants.

            No brief or argument for appellee.



      On this appeal, the employer, Davis H. Elliot Co., Inc.,

contends that no credible evidence supports the commission's

findings (1) that Everette L. Price filed a claim for permanent

partial benefits on February 2, 1993, and (2) that Price's claim

was still pending.    We conclude that the findings are supported

by credible evidence, and we affirm the decision.

      The principle is well established that "[t]he commission's

findings of fact are conclusive and binding on us when there is

credible evidence in support of such findings."      Island Creek

Coal Co. v. Breeding, 6 Va. App. 1, 12, 365 S.E.2d 782, 788

(1988).    Equally well established is our obligation on appeal to

"review the evidence in the light most favorable to the

prevailing party [in the commission]."    R.G. Moore Building Corp.
      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

        Viewed in the light most favorable to Price, the evidence

proved that on November 2, 1988, Price was shocked by a 13,800

volt electrical charge while working for the employer.    The

employer and Price signed a memorandum of agreement for payment

of compensation for burn injuries to Price's left hand and right

leg.    Consistent with their agreement, the commission entered an

award of compensation for temporary total disability from

November 10, 1988.    Effective February 6, 1991, the employer

suspended Price's benefits because Price refused selective

employment and failed to cooperate with vocational rehabilitation

services.    The commission upheld the suspension.
        This appeal arises from a hearing and decision that occurred

after the commission received a claim from Price on February 19,

1993.    At the hearing, the employer defended, as pertinent to

this appeal, on the grounds that Price's claim was barred by the

two year statute of limitations of Code § 65.2-708.    At the

evidentiary hearing, Price testified, however, that he mailed his

claim for benefits and a handwritten letter to the commission on

February 2, 1993.    Price also entered in evidence a certified

mail receipt to show that a document was mailed to the commission

on February 2, 1993.    He testified that the claim form and letter

the commission received on February 19, 1993, were sent by

certified mail on February 2, 1993.

        Peggy Sink testified that she went with Price to the post



                                 - 2 -
office on February 2 to mail some documents.   Another witness,

Anita Lawrence, testified that Price came to her office and

obtained a claim form for disability benefits.    Although she

recalled that Price obtained the form on February 2, her

telephone log indicates he was in her office on February 1.      She

also testified that Price later told her he had mailed the form

and the letter by certified mail on February 2.

     In the letter the commission received from Price on February

19, Price indicated that he was unable to contact his attorney.

He also stated that he had a permanent injury and was totally

disabled.   On the claim form that accompanied the letter, Price

noted that his claim was for injury by accident, referred to the

prior award, and indicated that he was seeking compensation for

wage loss and medical benefits.   In a letter filed with the

commission on July 21, 1994, Price's attorney specifically raised

the issue of Price's permanent injuries.
     Based upon these facts and other evidence in the record, the

deputy commissioner found that Price's handwritten letter had

sufficiently stated a claim for permanent partial disability

benefits and that Price's claim was filed on February 2, 1993.

The deputy commissioner also found that Price was not entitled to

temporary total disability benefits because the medical evidence

did not conclusively show he was totally disabled.   The deputy

commissioner further found that Price was partially disabled and

that, even if Price had made a good faith effort to obtain light




                               - 3 -
work, he had not offered to cooperate with vocational

rehabilitation services.   The deputy commissioner then denied

Price's application for permanent partial benefits because the

evidence did not prove that Price had reached maximum medical

improvement.   The deputy commissioner further ruled that the

claim for permanent partial benefits would remain pending.    The

commission affirmed the deputy commissioner's findings.

     The facts recited above were proved in evidence and accepted

by the commission.   The documentary evidence proved that the

letter and claim form were received by the commission and that

the receipt for certified mail dated February 2, 1993, contained

the same document number that was handwritten on the letter and

claim form.    In addition, Price and two witnesses gave testimony

from which both the deputy commissioner and the commission

concluded that the documents were mailed February 2, 1993.    We

conclude that credible evidence supports the commission's

findings that Price's claim was filed when mailed on February 2,

prior to the expiration of the February 6, filing deadline.
     The commission's finding that Price's documents were

sufficient to establish a claim for permanent partial disability

benefits also finds support in credible evidence.   Price's letter

stated that he sought "to protect my rights of a perman[ent]

injury."   The commission could reasonably find that Price sought

to claim benefits for the injuries noted in both the letter and

the claim form.




                                - 4 -
     The commission also found as follows:
          Although a view of [Price] revealed extensive
          scarring on his legs, which the Deputy
          Commissioner found to be related to the
          accident, the medical reports do not
          establish that he has reached maximum medical
          improvement. The Court of Appeals has held
          that where uncontradicted evidence proves a
          present and existing disability, a claim for
          permanency is timely if filed under the
          thirty-six month period. Therefore the
          claim, although not ripe, is still pending.
          Johnson v. Ivy H. Smith, 16 Va. App. 167,
          169, 428 S.E.2d 508 (1993).

     These findings, as are the others, are supported by credible

evidence and are binding on appeal.    Breeding, 6 Va. App. at 12,

365 S.E.2d at 788.   Accordingly, we affirm the decision.

                                                    Affirmed.




                               - 5 -